Citation Nr: 1044451	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), a 
psychotic disorder and bipolar disorder.

2.  Entitlement to service connection for a cervical and thoracic 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 until February 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision, in 
regards to the cervical and thoracic spine disorder claim, and an 
April 2008 rating decision, in regards to the PTSD claim, from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran appeared before the undersigned Veterans Law Judge at 
a Board hearing held at via videoconference RO in September 2010, 
in regards to the PTSD claim.

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, in the current 
claim, the Veteran has specifically claimed PTSD due to an in-
service stressor separately from her previously denied major 
depressive disorder, which she had claimed in February 2003.  
Given that the Veteran has characterized depression and PTSD 
separately and specifically, the record does not indicate that 
she intended for her PTSD claim to encompass her depression 
claim.  However, the record indicates that she also has diagnoses 
for a psychotic disorder and bipolar disorder, which have not 
been previously claimed.  As such, the issue of entitlement to 
service connection for an acquired psychiatric disorder is 
characterized as reflected on the cover page.

The Board notes that the Veteran submitted evidence to the Board 
related to her PTSD claim, in the form of a September 2010 VA 
medical letter, without a waiver.  However, as the Veteran's 
claim is being remanded, the Board's consideration of that 
evidence despite the failure to provide a waiver in regards to 
that evidence is not prejudicial to her claim.  

The issue of earlier effective date for service connection 
for a lumbosacral spine disability has been raised by the 
record, in an April 2004 statement, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she has PTSD due to sexual assault in 
service.  Specifically, in a February 2008 statement, she 
reported that she was raped by the company commander, J.S. and 
some of his friends, for two years and that when she was 
transferred to a different location, she was kept as a 
"mistress" by a civil servant, C.D., for about a year and a 
half.  

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.304(f)(3) places a heightened burden of notification on VA in 
claims for service connection for PTSD based on in-service 
personal assault.  The Court stated that first, the RO must 
inform the claimant that she may submit alternative forms of 
evidence, that is, evidence other than service records, to 
corroborate her account of an in-service assault, and suggest 
potential sources for such evidence.  The Court further stated 
that a claimant should also be notified that, alternatively, 
evidence of behavioral changes following the alleged in-service 
assault may constitute "credible supporting evidence of the 
stressor" under § 3.304(f)(3). Second, VA must assist the 
claimant in the submission of alternative sources of evidence, by 
providing additional time for the claimant to submit such 
evidence after receipt of the personal-assault letter and, where 
appropriate, by obtaining evidence on the claimant's behalf.  Id. 
at 335-336.  Although the RO provided specific PTSD notice in 
March 2008, it did not provide the full notification outlined by 
the Court.  This notification must be accomplished on remand.

With respect to personal assaults, 38 C.F.R. § 3.304(f) notes 
that for a PTSD claim  based on in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).  The record does not indicate that the claimant 
has received a full PTSD VA examination that included 
consideration of all available records to address the onset and 
etiology of his psychiatric disability, as well as whether the 
disability is related to or had its onset in service. 

The Board notes that the record is full of inconsistencies as to 
the Veteran's PTSD claim.  Her service treatment records indicate 
that she was sexually active in service, as indicated by an April 
1983 record noting that her last sexual contact had been a month 
previously.  A June 16, 1982 record noted that the Veteran 
requested a 1 year supply of birth control pills.  A September 9, 
1982 record noted that she tested positive for gonorrhea, at 
which time she reported that her "boyfriend" also had 
gonorrhea.  A July 26, 1983 record noted that the Veteran 
reported that she had stopped taking her birth control pills a 
month previously and was now using barrier type contraceptives.  
An August 18, 1983 record noted that the Veteran wished to change 
birth control pills and that she was currently using condoms 
only.  Her November 1983 separation examination found her to be 
psychiatrically normal and she denied depression or excessive 
worry and nervous trouble.

The Veteran's personnel records also do not indicate any behavior 
changes.  For example, a November 1982 disposition form 
recommended that the Veteran be given a promotion and a January 
1984 Army record noted that the Veteran should be awarded the 
Army Achievement Medal for meritorious achievement.  

An August 2002 VA outpatient treatment record noted that the 
Veteran's depression was resolved.  At that time, the Veteran 
denied prior military sexual trauma.  However, a December 2002 VA 
outpatient treatment record noted that the Veteran reported being 
depressed and that she felt the need to continue her medications.  

The Veteran filed a claim for service connection for depression 
due to her service-connected back disability in February 2003.  

VA medical records indicate that the Veteran has received 
treatment for PTSD.  A September 2007 VA psychiatry consult noted 
that the Veteran acknowledged "bad stuff" happening in the 
military with men.  

A September 2010 letter noted that the Veteran was a patient in 
the Trauma Recovery Program at the Atlanta VA medical center.  
The VA examiner noted that the Veteran had been a patient in the 
trauma recovery clinic since October 2007 for her diagnoses of 
major depressive disorder and PTSD secondary to traumatic 
experience that occurred in the military.  The examiner opined 
that it was more likely than not that the Veteran's PTSD is a 
result of traumatic sexual assault that occurred while she was in 
the military.  However, the examiner did not provide any details 
with regard to the sexual trauma supposedly sustained, nor did 
the examiner cite to any particular evidence of behavior changes 
in service to support the opinion.  Indeed, the examiner did not 
appear to take into account the inconsistencies noted earlier 
herein.  While this evidence constitutes an indication that the 
Veteran may suffer from a psychiatric disorder as a result of 
sexual trauma during service, the opinion provides insufficient 
explanation, in and of itself, to allow the Board to award the 
benefit sought.  

Nonetheless, the September 2010 letter is sufficient to trigger 
VA's duty to assist to provide a VA examination and opinion.  
Consequently, the Board finds that a remand is required in order 
to accord the Veteran an examination to provide clarification as 
to the etiology of her current acquired psychiatric disorder.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

The Board also notes that the Veteran filed a claim for service 
connection for a cervical and thoracic spine disorder in April 
2004.  The RO denied the claim in a September 2004 rating 
decision.  The RO issued a Statement of the Case for that claim 
in June 2005.  The Veteran filed a Substantive Appeal in June 
2005 and indicated in her VA Form 9 that she wanted a travel or 
video Board hearing for that claim.  The record does not indicate 
that the Veteran received a hearing in regard to that claim and 
she did not indicate at the September 2010 Board hearing that she 
was continuing her appeal of that claim.  Indeed, the record 
indicates that this issue was not certified for appeal because 
the Veteran's Accredited Representative did not file a VA Form 
646 (Statement of Accredited Representative in an Appealed Case).  
Regardless, the issue technically remains on appeal without the 
submission of a VA Form 646 or the completion of a Certification 
of appeal.  38 C.F.R. §§  20.200, 20.202.  However, the record is 
unclear as to whether the Veteran seeks to continue her claim for 
service connection for a cervical and thoracic spine disorder, 
and if so, whether she still desires a Board hearing on that 
issue.

Since the failure to afford the Veteran a requested hearing would 
constitute a denial of due process that could result in any BVA 
decision being vacated, if she is still pursuing this claim, this 
matter must be addressed prior to any appellate review.  See 38 
C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall send the Veteran a 
letter informing her that she may submit 
alternative forms of evidence, that is, 
evidence other than service records, to 
corroborate her account of an in-service 
assault, and suggest potential sources for 
such evidence.  The letter should also 
notify her that, alternatively, evidence 
of behavioral changes following the 
alleged in-service assault may constitute 
"credible supporting evidence of the 
stressor" under § 3.304(f)(3).

2.  The RO/AMC shall arrange for the 
Veteran to receive a VA examination to 
determine the nature, extent, onset, and 
etiology of her currently manifested 
psychiatric disorders, to include PTSD.  
All indicated tests and studies should be 
performed.  The claims folder and a copy 
of this entire remand must be sent to the 
examiner for review.  

The examiner should summarize the medical 
history, including service treatment 
records and the onset and course of any 
psychiatric disorder; describe any current 
psychiatric symptoms and manifestations; 
and provide diagnoses for any and all 
psychiatric pathology identified.

If PTSD is diagnosed, under DSM IV 
criteria, the examiner should specify 
which stressor or stressors was or were 
used as a basis for the diagnosis, whether 
the stressor is sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between current symptomatology and 
the averred in-service stressor found to 
be sufficient to produce the diagnosis of 
PTSD.  The examiner should opine whether 
it is at least as likely as not that any 
current psychiatric disorder, including 
PTSD, had its onset during either period 
of the Veteran's active service or within 
the one-year period following discharge, 
or is the result of active service or any 
incident thereof, including aggravation of 
any pre-existing psychiatric conditions.

The rationale for all opinions expressed 
should be provided in a legible report.

3.  The RO/AMC shall contact the Veteran 
and determine if she wishes to continue 
the pursuit of her claim for service 
connection for a cervical and thoracic 
spine disorder and if so if she continues 
to want a Board hearing.  If she does not 
wish to continue her appeal, the RO/AMC 
shall request that she provide VA with a 
signed statement indicating that 
withdrawal.

If she does want a Board hearing, the 
RO/AMC shall schedule the Veteran to 
appear at the requested hearing, as soon 
as it may be feasible.  Notice should be 
sent to the appellant, with a copy of the 
notice associated with the claims file.  
If, for whatever reason, the Veteran 
decides that he no longer wants this type 
of hearing (or any other type of hearing), 
then she should indicate this in writing, 
which should also be documented in her 
claims file.

4.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
